Ordered, that the plaintiff be at liberty to procure a resettlement of the case in the particulars mentioned in the affidavits upon which this notice is made, and that the case be afterwards reheard by the General Term upon payment by the appellant to the respondent of all the costs and disbursements of the respondent since the entry of judgment to be taxed, and also ten dollars costs of opposing motion. In ease of failure to pay such costs within the time provided by the rules, the motion depied, with ten dollars costs. Order to be settled by Mr. Justice Brady.